Filed 6/16/21 P. v. Harris CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                      F080893/F081136
             Plaintiff and Respondent,                                                 (Consolidated)

                    v.                                                     (Kern Super. Ct. No. BF171027C)

 DEVON DANTE HARRIS,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. H. A. Staley
(Retired Judge of the Kern Sup. Ct. assigned by the Chief Justice pursuant to art. VI, § 6
of the Cal. Const.) and Charles R. Brehmer, Judges.†
         Erica L. Gambale, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         *   Before Hill, P.J., Levy, J. and Detjen, J.
         †
       Judge Staley presided over the hearing on the revocation of probation; Judge
Brehmer presided over the plea hearings, admission hearing, and the sentencing hearing.
                                    INTRODUCTION
       Appellant and defendant Devon Dante Harris pleaded no contest to residential
burglary and was placed on probation. He violated probation and was sentenced to
prison. On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                          FACTS
       Around 3:00 a.m. on January 23, 2018, officers from the Bakersfield Police
Department responded to a robbery dispatch at a residence.1 When they arrived, they
saw defendant, Joshua Soto (Soto), and Erin Michelle Wright (Wright) running from the
residence and took them into custody.
       The officers contacted the resident, who reported he woke up to find the three
suspects inside the house and going through his belongings. The resident identified
defendant as his nephew and said he had previously seen Wright. The resident said Soto
threatened to kill him and indicated he had a gun. The suspects left with four tires and
rims that the resident had purchased from Wright the prior night.
       The resident said he locked the door after they left, but defendant and Soto
returned and kicked down the door. Defendant watched while Soto held the resident
down on the bed with his arm around his throat. Soto took the resident’s cell phone and
keys to the house and car, and they again fled.
       The resident positively identified defendant, Soto, and Wright, and they were
found in possession of his property that they took from the residence that night.




       1While there was a preliminary hearing in case No. BF171027, the transcript is
not contained in the instant record. The following facts are from the police report in case
No. BF171027, as summarized in the probation report.

                                             2.
         When questioned about the incident, defendant claimed he did not know Soto and
Wright, that he was standing outside his uncle’s house, and they asked him to help them
get some stuff. Defendant said he went in the house to make sure they did not harm his
uncle.
The charges
         On June 4, 2018, an amended information was filed in the Superior Court of Kern
County case No. BF171027 (F080893), charging defendant, and codefendants Soto and
Wright, with committing the following offenses on January 23, 2018.
         All three defendants were charged with count 1, robbery of an inhabited dwelling
in concert with two or more other persons (Pen. Code, § 213, subd. (a)(13)(A));2 count 2,
taking property from a person by force or fear in an inhabited dwelling house (§ 212.5,
subd. (a)); count 3, residential burglary (§ 460, subd. (a)), and counts 8 and 11,
misdemeanor possession of stolen property, chrome rims and a car stereo (§ 496,
subd. (a)).
         Defendant and Soto were separately charged with count 4, robbery in concert
(§ 213, subd. (a)(1)(B)); count 5, taking property from a person by force or fear in an
inhabited dwelling house, an iPhone and car keys (§ 212.5, subd. (a)); and count 6,
residential burglary (§ 460, subd. (a)).
         In count 7, Soto was charged with criminal threats (§ 422); and count 10,
misdemeanor receiving stolen property, an iPhone (§ 496, subd. (a)). In count 9, Wright
was charged with misdemeanor receiving stolen property, car keys.
         It was further alleged that defendant had one prior prison term enhancement
(§ 667.5, subd. (b)).




         2   All further statutory citations are to the Penal Code unless otherwise indicated.

                                                 3.
Plea
       On June 12, 2018, defendant pleaded no contest to count 3, residential burglary,
and admitted the allegation that a person other than an accomplice was present and that it
was a violent felony (§ 667.5, subd. (c)(21)), for an indicated sentence of formal
probation for three years. The court granted the People’s motion to dismiss the
remaining charges and allegations on condition the plea remain in effect.
       On the same day, Soto also pleaded no contest to count 3, residential burglary, and
admitted one prior strike conviction and two prior prison term enhancements, for an
indicated term of 10 years and dismissal of the other charges and allegations. The
prosecutor stated that all charges would be dismissed against codefendant Wright.
First sentencing hearing
       On November 29, 2018, the court sentenced defendant to the upper term of six
years in prison, and suspended execution of that sentence pending the successful
completion of three years of formal probation subject to certain terms and conditions.
Probation violation
       On January 9, 2019, the probation department filed a report with the court that
defendant violated probation because he failed to report to the probation office as
ordered, and he committed new violations of law that were charged against him in case
No. BF175085.
       On January 10, 2019, the court summarily revoked defendant’s probation.
Plea and admission hearing
       On February 18, 2020, defendant entered into a negotiated disposition on both the
new charges in case No. BF175085A, and his probation violation in the instant case
No. BF171027C.
       In case No. BF175085A, defendant pleaded no contest to count 3, felony assault
with a deadly weapon with force likely to produce great bodily injury (§ 245,



                                            4.
subd. (a)(4)), and admitted a prior strike conviction, with dismissal of the other charges
and allegations in that case, for an indicated second strike term of four years in prison.
       In case No. BF171027C, defendant admitted that he violated probation, for an
indicated term of four years to be served concurrently with the sentence imposed in case
No. BF175085A.
Sentencing
       On April 1, 2020, the court conducted the sentencing hearing. In case
No. BF175085A, the court imposed the lower term of two years, doubled to four years as
the second strike term for defendant’s conviction of assault with force likely to produce
great bodily injury.
       In case No. BF171027C, based on defendant’s conviction of residential burglary
and violation of probation, the court had previously imposed and suspended a term of six
years. The court granted the People’s motion to resentence, and instead imposed the
midterm of four years, to run concurrently to the term imposed in case No. BF175085A.
Appellate motions and orders
       On March 2, 2020, defendant filed a notice of appeal in case No. BF171027C, his
no contest plea to count 3, residential burglary (F080893). The court denied his request
for a certificate of probable cause.
       On May 8, 2020, defendant filed a notice of appeal from the court’s revocation of
probation in case No. BF171027C (F081136).
       On August 25, 2020, defendant filed a motion for this court to consolidate his
appeals in cases Nos. F080893 and F081136.
       On September 21, 2020, this court granted defendant’s motion, consolidated the
two appeals, and ordered that all documents, including the appellate briefing, shall be
filed under case No. F080893.




                                             5.
                                      DISCUSSION
       As noted above, defendant's counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 19, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            6.